Title: To John Adams from John Paul Jones, 20 December 1789
From: Jones, John Paul
To: Adams, John



Dear Sir,
Amsterdam Decr. 20. 1789.

The within documents, from my Friend the Count de Segur Minister Plenipotentiary of France at St. Petersburg, will shew you in some degree my Reasons for leaving Russia, and the danger to which I have been exposed by the mean subterfuges and dark intrigues of asiatic jealousy and malice. —Your former Friendship for me, which I remember with particular pleasure and have always been ambitious to merit, will I am certain be exerted in the use you will make of the three Peices I now send you, for my justification in the Eyes of my Friends in America, whose good opinion is dearer to me than any thing else.—I wrote to the Empress from Warsaw in the beginning of October, and sent her Majesty a Copy of my journal; which will shew her how much she has been deceived by the account she had of our Maritime operations last Campagne. I can prove to the World at large that I have been treated unjustly, but I shall remain silent at least till I know the fate of my Journal.
It has long been my intention to offer you my Bust, as a mark of the respect and attachment I naturally feel for your virtues and Talents. If you do me the honor to accept it, I will order it to be immediately forwarded to you from Paris.
I intend to remain in Europe till after the opening of the next Campaigne, and perhaps longer, before I return to America. From the troubles in Brabant, the preparations now making in Prissia and in this Country &c. I conclude that Peace is yet a distant object, and that the Baltic will witness warmer work than it has yet done. On the death of Admiral Greig, I was last Year call’d from the Black Sea, by the Empress, to command a Squadron in the Baltic &c. This set the invention of all my Enemys and Rivals at work, and the event has proved that the Empress cannot always do as she pleases: I do not therefore expect to be call’d again into Action.
Present I pray you my respectful compliments to Mrs. Adams, & believe me to be, with sincere Attachment, /Dear Sir, /  Your most obedient /and most humble Servant

JPaul JonesMy address is under cover
"A Messieurs N. & J. van Staphorst
& Hubbard à Amsterdam."

N.B. Mr. Jefferson will inform you about my Mission to Demmarc. I received there great politeness, & fine Words. That Business may soon be concluded, when America shall have created a respectable Marine.

